Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 8 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on 1/28/2020 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 are directed to a system for estimating fraudulent use, Claim 7 is directed a method for estimating fraudulent use and Claim 8 is directed to an article of manufacture for estimating fraudulent use.
Claim 1 recites a system for estimating fraudulent use, Claim 7 recites a method for estimating fraudulent use and Claim 8 is directed to an article of manufacture for estimating fraudulent use, which includes determining a score value of input data based on output produced when the input data is input to a learned model, for each of one or more pieces of input data not input for learning of the learned model to be used to generate estimation result data indicating a result of an estimation relating to input data to be estimated; generating evaluation data of the score value based on known result data for each of the one or more pieces of input data; and generating estimation result data indicating a result of the estimation relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” - mitigating risk.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. There are no the additional elements to integrate the abstract idea into a practical application. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in risk management. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Dependent Claims 2-6 recite the additional elements generate the evaluation data of the score value for each score value, and generate the estimation result data relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data of the score value; generate the evaluation data of the score value in accordance with a determination of a score value based on the output produced when the input data to be estimated is input to the learned model, and generate the estimation result data relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data of the score value generated in accordance with the determination of the score value; generate data indicating a representative value of the result data associated with each of the one or more pieces of input data for which the score value is determined, as the evaluation data of the score value, and generate the estimation result data relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the representative value indicated by the evaluation data of the score value;  display information on the input data to be estimated in a mode corresponding to a value of the estimation result data relating to the input data to be estimated; display information on the input data to be estimated in a mode corresponding to a level to which the input data to be estimated belongs, the level being determined from among a plurality of levels based on a value of the estimation result data relating to the input data to be estimated; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 7 and 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., US Publication No. 20160267396 A1, [hereinafter Gray], in view of Bourgoin et al., US Publication No. 20190065939 A1, [hereinafter Bourgoin].
Regarding Claim 1,  
Gray teaches
An estimating system, comprising: at least one processor, and at least one memory device that stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: determine a score value of input data based on output produced when the input data is input to a learned model, … to be used to generate estimation result data indicating a result of an estimation relating to input data to be estimated; (Gray - Par. 60“The density estimation model 310 is a model that selects labeled rows of a particular value for that single label and uses only those rows to train the model. Then the density estimation model 310 may be used to score new data to determine if the new data should have the same value as the label. For example, in the insurance claim context, the density estimation model 310 may, in some embodiments, be trained, by the model creation module 260, only with rows of data that have the label legitimate in the audit column, or trained, by the model creation module 260, only with rows of data that have the label illegitimate in the audit column. Once the model has been trained by the model creation module 260, it may be used (e.g. at the prediction/scoring server 108) to score new data, and the rows may be determined to be labeled legitimate or illegitimate based on the underlying probability density function.”; Par. 35; Par. 22-24; Par. 56-58)
generate evaluation data of the score value based on known result data for each of the one or more pieces of input data (Gray Par. 78-79-“ The data collection module 404 may include software and routines for collecting a new set of data from the workflow auditing system 136 for analysis. The data collection module 404 is similar to the data collection module 252 in FIG. 2 but for new data. The data collection module 404 collects data from the workflow auditing system 136 and stores it in the data repository 112 for use by the feature extraction module 406. In some embodiments, the data collection module 404 also performs data preprocessing, occasionally referred to as data preparation, before storing the data in the data repository 112. For example, data preprocessing may include data cleaning, removal of outliers, identifying and treating missing values, and transformation of values, etc. In a particular example case of text data, this may include bag-of-words transformation, stemming, stop word removal, topic modeling, etc. In some embodiments, the data collection module 404 may be a set of instructions executable by the processor 424 to provide the functionality described below for collecting and storing data from the workflow auditing system 136. In some other embodiments, the data collection module 404 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The data collection module 404 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.; The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404. In some embodiments, the feature extraction module 406 may be a set of instructions executable by the processor 424 to provide the functionality described herein for performing feature extraction. In some other embodiments, the feature extraction module 406 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The feature extraction module 406 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.”; Par. 85; Par. 93)
and estimation result data indicating a result of the estimation relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data(Gray Par. 69-“ The action module 258 may include software and routines for determining and prescribing an action that should be performed based on the prediction of the model and any applied constraints. In some embodiments, the action module 258 may be a set of instructions executable by the processor 212 to provide the functionality for prescribing an action that should be performed based on the prediction of the model. In some other embodiments, the action module 258 may be stored in the memory 210 of the training server 102 and may be accessible and executable by the processor 212. The action module 258 may be adapted for cooperation and communication with the processor 212 and other components of the training server 102 via the bus 220.”; Par. 93)

Gray teaches unlabeled machine learning data and the feature is expounded upon by Bourgoin:
… for each of one or more pieces of input data not input for learning of the learned model…; (Bourgoini –Par. 5- “Principles of the invention provide techniques for Bayesian network based hybrid machine learning. In one aspect, an exemplary computer-implemented method includes initializing, in the memory of a computer, a Bayesian network structure that combines a first neural network configured for supervised learning with a second neural network configured for supervised learning. The method further includes receiving, by a processor of the computer, data that includes data with labels and data without labels, the labels indicating fraud or not fraud. For the data without labels, the method includes assigning pseudo labels that estimate fraud or not fraud; a fuzzy rules system assigns the pseudo labels. The method also includes establishing weights of the first neural network by processing the data with labels using the first neural network, and establishing weights of the second neural network by processing the data with pseudo labels using the second neural network. The method then includes producing system outcomes by combining the results of the first and second neural networks; obtaining, by the processor, feedback on the system outcomes; and updating the Bayesian network structure in response to the feedback by the second neural network modifying parameters of the fuzzy rules system.; Par. 63-65”)

Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Gray, as taught by Bourgoin, by utilizing hybrid machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).
Regarding Claim 2,

The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to: generate the evaluation data of the score value for each score value, and generate the estimation result data relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data of the score value  (Gray Par. 59-62- “The semi-supervised model 308 is a model that uses training data that includes both labeled and unlabeled data. Typically, the semi-supervised model 308 uses a small amount of labeled data with a large amount of unlabeled data. For example, the semi-supervised model 308 is particularly applicable for use on insurance claims or tax filings, where only a small percentage of all claims or tax filings are audited and thus have label data. More specifically, the claims may be labeled with a legitimate value or an illegitimate value for the labeled data and a null value for the unlabeled data in one embodiment. Tax filings may be labeled with an over-paid, under-paid, or paid for the labeled data and null value for unlabeled data in one embodiment. The semi-supervised model 308 attempts to infer the correct labels for the unlabeled data.”; “Par. 78-79-The data collection module 404 may include software and routines for collecting a new set of data from the workflow auditing system 136 for analysis. The data collection module 404 is similar to the data collection module 252 in FIG. 2 but for new data. The data collection module 404 collects data from the workflow auditing system 136 and stores it in the data repository 112 for use by the feature extraction module 406. In some embodiments, the data collection module 404 also performs data preprocessing, occasionally referred to as data preparation, before storing the data in the data repository 112. For example, data preprocessing may include data cleaning, removal of outliers, identifying and treating missing values, and transformation of values, etc. In a particular example case of text data, this may include bag-of-words transformation, stemming, stop word removal, topic modeling, etc. In some embodiments, the data collection module 404 may be a set of instructions executable by the processor 424 to provide the functionality described below for collecting and storing data from the workflow auditing system 136. In some other embodiments, the data collection module 404 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The data collection module 404 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.; The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404. In some embodiments, the feature extraction module 406 may be a set of instructions executable by the processor 424 to provide the functionality described herein for performing feature extraction. In some other embodiments, the feature extraction module 406 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The feature extraction module 406 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.”; Par. 85; Par. 93).
Regarding Claim 3,

The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to: generate the evaluation data of the score value in accordance with a determination of a score value based on the output produced when the input data to be estimated is input to the learned model, and generate the estimation result data relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data of the score value generated in accordance with the determination of the score value.  (Gray Par.29- “FIG. 1A is a block diagram illustrating an example of a system for generating a model using audited data and using the model to process new data in accordance with one embodiment of the present disclosure. Referring to FIG. 1A, the illustrated system 100A comprises: a workflow auditing system 136, a training server 102 including a machine learning unit 104, a prediction/scoring server 108 including a machine learning predictor 110 and a data repository 112. The training server 102 is coupled to receive and process information from the workflow auditing system 136. The training server 102 processes the information received from the workflow auditing system 136 and stores it in the data repository 112. The training server 102, in particular, the machine learning unit 104 (discussed in detail below with reference to FIG. 2) fuses the input data and ground truth data received from the workflow auditing system 136. The machine learning unit 104 applies machine learning to the fused input data and ground truth data to create a model. The machine learning unit 104 then provides the model to the prediction/scoring server 108 for use in processing new data. The prediction/scoring server 108 uses the model to process new data received by a complex processing workflow and provide or take actions prescribed by the model. In the depicted embodiment, these entities of the system 100A are communicatively coupled via a network 106.”; Par.31-32; Par. 59-62).
Regarding Claim 4,

The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to: generate data indicating a representative value of the result data associated with each of the one or more pieces of input data for which the score value is determined, as the evaluation data of the score value, and generate the estimation result data relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the representative value indicated by the evaluation data of the score value.  (Gray Par.56-59- “The classification model 302 is a model that may identify one or more classifications to which new input data belongs. The classification model 302 is created by using the fused data to train the model, and allowing the model based on labels from the audited data to determine parameters that are determinative of the label value. For example, the auditing of insurance claims and determining each claim as having either a label of legitimate or illegitimate may be used by the model creation module 260 to build a classification model 302 that determines the legitimacy of claims for exclusions such as fraud, jurisdiction, regulation or contract. In another example, the auditing of credit card purchases and disputes and determining each claim as having either a label of authorized or unauthorized may be used by the model creation module 260 to build a classification model 302 that determines the valid use of the credit cards during purchases for exclusions such as credit card fraud. The regression model 304 is a model that may determine a value or value range. By training the regression model 304 on the fused data, the regression model 304 may estimate relationships among variables or parameters. For example, the regression model 304 may be used in insurance claims processing to determine a true amount that should have been paid, a range that should have been used, or some proxy or derivative thereof. In some embodiments, the model creation module 260 creates a regression model 304 that outputs the difference between what was determined to be paid during the audit and what should have been paid. The ranking model 306 is a model that may determine a ranking or ordering based on true value or a probability of having a value for a parameter. The ranking model 306 may provide a ranked list of applications or claims from the greatest to the least difference from a true value. The order is typically induced by forcing an ordinal score or a binary judgment. The ranking model 306 may be trained, by the model creation module 260, with a partially ordered list including the input data and the label data. The ranking model 306 is advantageous because it may include more qualitative opinions and may be used to represent multiple objectives.”; Par. 59-62).
Regarding Claim 5,

The estimating system according to claim 1, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to: display information on the input data to be estimated in a mode corresponding to a value of the estimation result data relating to the input data to be estimated. (Gray Par.49-51- “The processor 212 comprises an arithmetic logic unit, a microprocessor, a general purpose controller or some other processor array to perform computations, provide electronic display signals to output device 208, and perform the processing of the present disclosure. The processor 212 is coupled to the bus 220 for communication with the other components of the training server 102. Processor 212 processes data signals and may comprise various computing architectures including a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets. Although only a single processor 212 is shown in FIG. 2, multiple processors may be included. It should be understood that other processors, operating systems, sensors, displays and physical configurations are possible. The processor 212 may also include an operating system executable by the processor such as but not limited to WINDOWS®, Mac OS®, or UNIX® based operating systems.”; Par. 57; Par. 59-62; Par. 90-92).
Regarding Claim 6,

The estimating system according to claim 5, wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to: display information on the input data to be estimated in a mode corresponding to a level to which the input data to be estimated belongs, the level being determined from among a plurality of levels based on a value of the estimation result data relating to the input data to be estimated.. (Gray Par.49-51- “The processor 212 comprises an arithmetic logic unit, a microprocessor, a general purpose controller or some other processor array to perform computations, provide electronic display signals to output device 208, and perform the processing of the present disclosure. The processor 212 is coupled to the bus 220 for communication with the other components of the training server 102. Processor 212 processes data signals and may comprise various computing architectures including a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets. Although only a single processor 212 is shown in FIG. 2, multiple processors may be included. It should be understood that other processors, operating systems, sensors, displays and physical configurations are possible. The processor 212 may also include an operating system executable by the processor such as but not limited to WINDOWS®, Mac OS®, or UNIX® based operating systems.”; Par. 57; Par. 59-62; Par.93-“ FIG. 8 is a flowchart of an example of a method 516 for identifying an action in response to processing new data with the model created from audited data in accordance with one embodiment the present disclosure. …For example, if the probability approaches 50%, the model may seek to collect further data (e.g. data as described in FIG. 6A). The action identified at block 516, which may be performed by the action module 408, may include one or more of taking preventive action 802, generating a notification 804, generating qualitative insights 806 of which features or parameters are predictive of a particular result such as fraud, malfeasance or error in complex processing workflow or tasks, identifying a task, for example, a claim or application, for additional review 808, requesting more data 810 from the workflow auditing system 136, delaying action 812, determining causation 814 or improving or updating the model 816. Since one or more actions may be identified and those one or more actions may vary based on a number of factors, the actions 802-816 are illustrated within the dashed box 516.”).

Regarding Claim 7,  
Gray teaches
An estimating method, comprising the steps of: determining a score value of input data based on output produced when the input data is input to a learned model,… to be used to generate estimation result data indicating a result of an estimation relating to input data to be estimated; (Gray - Par. 60“The density estimation model 310 is a model that selects labeled rows of a particular value for that single label and uses only those rows to train the model. Then the density estimation model 310 may be used to score new data to determine if the new data should have the same value as the label. For example, in the insurance claim context, the density estimation model 310 may, in some embodiments, be trained, by the model creation module 260, only with rows of data that have the label legitimate in the audit column, or trained, by the model creation module 260, only with rows of data that have the label illegitimate in the audit column. Once the model has been trained by the model creation module 260, it may be used (e.g. at the prediction/scoring server 108) to score new data, and the rows may be determined to be labeled legitimate or illegitimate based on the underlying probability density function.”; Par. 35; Par. 22-24; Par. 56-58)
generating evaluation data of the score value based on known result data for each of the one or more pieces of input data;  (Gray Par. 78-79-“ The data collection module 404 may include software and routines for collecting a new set of data from the workflow auditing system 136 for analysis. The data collection module 404 is similar to the data collection module 252 in FIG. 2 but for new data. The data collection module 404 collects data from the workflow auditing system 136 and stores it in the data repository 112 for use by the feature extraction module 406. In some embodiments, the data collection module 404 also performs data preprocessing, occasionally referred to as data preparation, before storing the data in the data repository 112. For example, data preprocessing may include data cleaning, removal of outliers, identifying and treating missing values, and transformation of values, etc. In a particular example case of text data, this may include bag-of-words transformation, stemming, stop word removal, topic modeling, etc. In some embodiments, the data collection module 404 may be a set of instructions executable by the processor 424 to provide the functionality described below for collecting and storing data from the workflow auditing system 136. In some other embodiments, the data collection module 404 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The data collection module 404 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.; The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404. In some embodiments, the feature extraction module 406 may be a set of instructions executable by the processor 424 to provide the functionality described herein for performing feature extraction. In some other embodiments, the feature extraction module 406 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The feature extraction module 406 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.”; Par. 85; Par. 93)
and generating estimation result data indicating a result of the estimation relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data. (Gray Par. 69-“ The action module 258 may include software and routines for determining and prescribing an action that should be performed based on the prediction of the model and any applied constraints. In some embodiments, the action module 258 may be a set of instructions executable by the processor 212 to provide the functionality for prescribing an action that should be performed based on the prediction of the model. In some other embodiments, the action module 258 may be stored in the memory 210 of the training server 102 and may be accessible and executable by the processor 212. The action module 258 may be adapted for cooperation and communication with the processor 212 and other components of the training server 102 via the bus 220.”; Par. 93)

Gray teaches unlabeled machine learning data and the feature is expounded upon by Bourgoin:
… for each of one or more pieces of input data not input for learning of the learned model…; (Bourgoini –Par. 5- “Principles of the invention provide techniques for Bayesian network based hybrid machine learning. In one aspect, an exemplary computer-implemented method includes initializing, in the memory of a computer, a Bayesian network structure that combines a first neural network configured for supervised learning with a second neural network configured for supervised learning. The method further includes receiving, by a processor of the computer, data that includes data with labels and data without labels, the labels indicating fraud or not fraud. For the data without labels, the method includes assigning pseudo labels that estimate fraud or not fraud; a fuzzy rules system assigns the pseudo labels. The method also includes establishing weights of the first neural network by processing the data with labels using the first neural network, and establishing weights of the second neural network by processing the data with pseudo labels using the second neural network. The method then includes producing system outcomes by combining the results of the first and second neural networks; obtaining, by the processor, feedback on the system outcomes; and updating the Bayesian network structure in response to the feedback by the second neural network modifying parameters of the fuzzy rules system.; Par. 63-65”)

Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Gray, as taught by Bourgoin, by utilizing hybrid machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).
Regarding Claim 8,  
Gray teaches
A non-transitory computer readable information storage medium storing a program to be executed by a computer to execute the procedures of: determining a score value of input data based on output produced when the input data is input to a learned model, … to be used to generate estimation result data indicating a result of an estimation relating to input data to be estimated; (Gray - Par. 60“The density estimation model 310 is a model that selects labeled rows of a particular value for that single label and uses only those rows to train the model. Then the density estimation model 310 may be used to score new data to determine if the new data should have the same value as the label. For example, in the insurance claim context, the density estimation model 310 may, in some embodiments, be trained, by the model creation module 260, only with rows of data that have the label legitimate in the audit column, or trained, by the model creation module 260, only with rows of data that have the label illegitimate in the audit column. Once the model has been trained by the model creation module 260, it may be used (e.g. at the prediction/scoring server 108) to score new data, and the rows may be determined to be labeled legitimate or illegitimate based on the underlying probability density function.”; Par. 35; Par. 22-26; Par. 56-58)
generating evaluation data of the score value based on known result data for each of the one or more pieces of input data;  (Gray Par. 78-79-“ The data collection module 404 may include software and routines for collecting a new set of data from the workflow auditing system 136 for analysis. The data collection module 404 is similar to the data collection module 252 in FIG. 2 but for new data. The data collection module 404 collects data from the workflow auditing system 136 and stores it in the data repository 112 for use by the feature extraction module 406. In some embodiments, the data collection module 404 also performs data preprocessing, occasionally referred to as data preparation, before storing the data in the data repository 112. For example, data preprocessing may include data cleaning, removal of outliers, identifying and treating missing values, and transformation of values, etc. In a particular example case of text data, this may include bag-of-words transformation, stemming, stop word removal, topic modeling, etc. In some embodiments, the data collection module 404 may be a set of instructions executable by the processor 424 to provide the functionality described below for collecting and storing data from the workflow auditing system 136. In some other embodiments, the data collection module 404 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The data collection module 404 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.; The feature extraction module 406 may include software and routines for performing feature extraction on the new set of data collected by the data collection module 404. The feature extraction module 406 is similar to the feature extraction module 254 in FIG. 2 but acting on the new set of data collected by the data collection module 404. In some embodiments, the feature extraction module 406 may be a set of instructions executable by the processor 424 to provide the functionality described herein for performing feature extraction. In some other embodiments, the feature extraction module 406 may be stored in the memory 422 of the prediction/scoring server 108 and may be accessible and executable by the processor 424. The feature extraction module 406 may be adapted for cooperation and communication with the processor 424 and other components of the prediction/scoring server 108 via the bus 426.”; Par. 85; Par. 93)
and generating estimation result data indicating a result of the estimation relating to the input data to be estimated, based on a score value determined based on the output produced when the input data to be estimated is input to the learned model, and on the evaluation data. (Gray Par. 69-“ The action module 258 may include software and routines for determining and prescribing an action that should be performed based on the prediction of the model and any applied constraints. In some embodiments, the action module 258 may be a set of instructions executable by the processor 212 to provide the functionality for prescribing an action that should be performed based on the prediction of the model. In some other embodiments, the action module 258 may be stored in the memory 210 of the training server 102 and may be accessible and executable by the processor 212. The action module 258 may be adapted for cooperation and communication with the processor 212 and other components of the training server 102 via the bus 220.”; Par. 93)

Gray teaches unlabeled machine learning data and the feature is expounded upon by Bourgoin:
… for each of one or more pieces of input data not input for learning of the learned model…; (Bourgoini –Par. 5- “Principles of the invention provide techniques for Bayesian network based hybrid machine learning. In one aspect, an exemplary computer-implemented method includes initializing, in the memory of a computer, a Bayesian network structure that combines a first neural network configured for supervised learning with a second neural network configured for supervised learning. The method further includes receiving, by a processor of the computer, data that includes data with labels and data without labels, the labels indicating fraud or not fraud. For the data without labels, the method includes assigning pseudo labels that estimate fraud or not fraud; a fuzzy rules system assigns the pseudo labels. The method also includes establishing weights of the first neural network by processing the data with labels using the first neural network, and establishing weights of the second neural network by processing the data with pseudo labels using the second neural network. The method then includes producing system outcomes by combining the results of the first and second neural networks; obtaining, by the processor, feedback on the system outcomes; and updating the Bayesian network structure in response to the feedback by the second neural network modifying parameters of the fuzzy rules system.; Par. 63-65”)

Gray and Bourgoin are directed to machine learning modeling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Gray, as taught by Bourgoin, by utilizing hybrid machine learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Gray with the motivation of improved fraud detection techniques (Bourgoin Par. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 10255550B1 to Simkoff et al.- Abstract-“ Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training and applying a machine learning model. One of the methods includes the actions of obtaining a plurality of data points associated with a specified object; using a machine learning model to generate a prediction from the obtained plurality of data points, the prediction indicating a likelihood that the object will satisfy a particular parameter and a predicted scope for the parameter, wherein the machine learning model is trained using a training set comprising a collection of data points associated with a labeled set of objects, the label indicating the particular parameter and value for each object of the training set; and based on the prediction, classifying the specified object according to a determination of whether the predicted scope satisfies a threshold value.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624